Citation Nr: 0524153	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right middle finger 
gout.

2.  Entitlement to service connection for reactive airways 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and February 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Right middle finger gout or osteoarthritis was not 
manifest in service or within 1 year of separation and is 
unrelated to any incident of service.  

2.  Reactive airways disease and emphysema were not manifest 
in service and are unrelated to any incident of service.


CONCLUSIONS OF LAW

1.  Right middle finger gout or osteoarthritis was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

2.  Reactive airways disease and emphysema were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January and June 2003 letters from the RO to the claimant.  
The January 2003 letter concerned service connection for 
reactive airways disease and the June 2003 letter concerned 
service connection for right middle finger gout.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that he should submit pertinent evidence in his 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

The VCAA notice preceded the adjudication of the claim for 
service connection for right middle finger gout.  

However, only after the July 1999 rating decision concerning 
reactive airways disease was promulgated did the AOJ, in 
January 2003, provide explicit notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should send 
information describing evidence or the evidence itself, and 
that VA would make reasonable efforts to get evidence 
necessary to support his claim but that it was his 
responsibility to make sure records were received by VA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in January 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ obtained some private and VA medical records after 
the notice letter.  The claimant was afforded a VA 
examination in February 2001.  The timing-of-notice error was 
sufficiently remedied by the process carried out during the 
course of the claim, so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A VA examination was conducted in February 2001.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.  With respect to the reactive 
airways disease claim's timing of notice error, we find that 
we may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Pertinent criteria

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.  

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Gout

The veteran has appealed the denial of service connection for 
right middle finger gout.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The Board has reviewed the veteran's service medical records.  
They contain no reports of right middle finger swelling and 
contain no diagnosis of gout.  Uric acids with reference 
ranges are within the normal reference ranges.  The veteran's 
upper extremities and musculoskeletal system were clinically 
evaluated as normal during service examinations, including 
the retirement examination.  Additionally, the veteran denied 
having or having had arthritis, rheumatism, and joint 
deformity at times of service examinations, including the 
September 1982 service retirement examination.  

No clinical records predating June 1994 and reporting gout 
have been submitted.  In February 1994, unchanged 
degenerative joint disease was reported.  In June 1994, he 
complained of a painful right middle finger, inflamed for 2 
days.  He told a VA physician that he was service-connected 
for degenerative joint disease of the cervical spine and that 
there had been no major changes except for recent acute 
swelling and pain in the distal interphalangeal joint of the 
right middle finger.  The veteran's right 3rd finger was 
swollen in April 1998, and gout was diagnosed.  Possible 
inflammatory osteoarthritis is also reported, in May 1998.  

Regardless of whether the veteran has gout or osteoarthritis 
of the right middle finger, we conclude that arthritis of the 
finger was not manifest in service or within 1 year of 
separation and is unrelated to service.

In July 2003, the veteran stated that he had had a flare up 
from gout in 1969 and implied that he had a swollen right 
middle finger at the time.  He testified in June 2005 that he 
had problems with his middle finger in service.  However, we 
find this information to be of little probative value.  We 
conclude that the in-service symptom denials, the absence of 
in-service treatment, and the normal in-service clinical 
evaluations are more probative than his recent statements.  
The service medical records do not show right middle finger 
swelling, medication for gout, or a diagnosis of gout or of 
any kind of right middle finger arthritis.  

The Board also notes that when he sought treatment in 1994, 
he relayed a recent onset rather than an in-service onset.  
The Board concludes that a statement for treatment purposes 
is far more probative as to the time of onset.   In addition, 
such statement tends to disprove any assertion of continuity 
of symptomatology since service.  

We find that he is not competent to indicate that he has gout 
or osteoarthritis, or when it had its onset, as he is a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
His insinuation in May 2004 that laboratory results in 
service, while within tolerances, were indicative of gout, 
has no probative value.  

We find that in February 2004, the RO improperly categorized 
1977 laboratory findings as outside the normal range for the 
veteran.  The reported range for a male was reported as 
between 3.9 and 9.0 mg/dL.  Therefore, uric acid levels were 
within normal limits.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Reactive airways disease

The veteran has appealed the denial of service connection for 
reactive airways disease.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Upper respiratory infections and pneumonia are reported in 
service medical records.  During service examinations in 
service, the veteran's lungs and chest were clinically 
normal.  This includes the service retirement examination in 
September 1982, when the veteran denied having shortness of 
breath and a chest X-ray was negative.

The veteran had pneumonia in December 2003 and January 2004.  

A February 2001 VA chest X-ray showed pulmonary emphysema.

A VA examiner reviewed the veteran's history in February 
2001.  Such history included hospitalizations in service for 
pneumonia and the veteran being told in the past that he had 
some scars from his left lung.  After examining the veteran, 
the examiner's impressions were:  history of pneumonia, times 
3, while in the service with some residual scars in the left 
chest by X-ray, not causing any symptoms; and mild airway 
obstruction.  The examiner opined that it was less likely 
that any current pulmonary condition is related to complaints 
and findings shown in service.  

The Board concludes that service connection is not warranted 
for reactive airways disease or pulmonary emphysema.  Neither 
was diagnosed in service.  The veteran's chest and lungs were 
normal on service retirement examination and a chest X-ray 
was negative at the time.  We note that he was noted to have 
dyspnea after running a treadmill stress test in February 
1978.  However, he was evaluated and examined on a number of 
occasions in service and by VA in March 1983, and on none of 
these occasions was reactive airways disease or emphysema 
diagnosed.  Additionally, he was worked up for exertional 
near syncope in December 1982 and denied associated shortness 
of breath at the time.

A VA examination in March 1983 shows no complaints of such 
problems, and clinical evaluation revealed the shape of his 
chest was normal, adequate respiratory excursions 
bilaterally, and lung fields quite clear to percussion and 
auscultation.  

The Board also concludes that service connection is not 
warranted for current pulmonary infections or pneumonia.  The 
veteran's chest and lungs were normal on service retirement 
examination and a chest X-ray was negative.  There is no 
competent evidence that the post-service pulmonary infections 
or pneumonia are related to any incident of service, and the 
VA examination in February 2001 indicated that it was less 
likely that any current pulmonary condition is related to 
complaints and findings shown in service.  A chest X-ray in 
March 1983 revealed a mild amount of discoid atelectatic 
change in the left hemidiaphragm and the VA examiner in 
February 2001 indicated that the veteran had some residual 
scars in the left chest.  However, such finding does not 
establish the existence of disability.  The VA examiner in 
February 2001 indicated that the scars were not causing any 
symptoms.  He examined the veteran and found that his 
diaphragms were at equal levels and moved well with 
inspiration, and that chest expansion was symmetrical, and 
that breath sounds were entirely normal without wheezes.  In 
order for service connection to be granted, there must be 
evidence of current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
43-144 (1992).  The examiner has established that the 
scarring does not result in disability.

The veteran, including through testimony, has made assertions 
that there is a relationship between current pulmonary 
problems and service.  However, as laypersons, their opinions 
on the medical causation matters at issue are not competent 
and as such have no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for gout of the right 
middle finger is denied.

Entitlement to service connection for restrictive airways 
disease is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


